Citation Nr: 0920182	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for numbness and pain 
in the left lower extremity, to include as due to exposure to 
Agent Orange.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbosacral spine, to include as due to 
exposure to Agent Orange.

4.  Entitlement to service connection for diverticular 
disease with adenomatous polyps, to include as due to 
exposure to Agent Orange.

5.  Entitlement to service connection for skin problems, 
claimed as cysts, rashes, and lumps under the skin, to 
include as due to exposure to Agent Orange.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The Veteran requested an informal conference in connection 
with the current claims.  The conference was scheduled and 
subsequently held in September 2004.  The Veteran indicated 
to the decision review officer (DRO) that he would attempt to 
provide medical opinions to support his claims.  The Board 
notes that the Veteran did not submit any medical opinions in 
this regard.  The Veteran was also advised of the provisions 
contained in 38 C.F.R. § 3.309(e) pertaining to presumptive 
service connection based on herbicide exposure.

The Veteran's claims were remanded in November 2006 and June 
2008 for additional evidentiary development.  The case is now 
before the Board for final appellate consideration.





FINDINGS OF FACT

1.  Hypertension, left lower extremity numbness and pain, 
diagnosed as sciatica, degenerative disc disease of the 
lumbosacral spine, diverticular disease with adenomatous 
polyps, and a skin condition are not presumptive diseases 
associated with exposure to Agent Orange under 38 C.F.R. § 
3.309(e).

2.  Hypertension was not present during service or manifest 
to any degree within one year after service, and any current 
hypertension is not attributable to any event, injury or 
disease during service.

3.  Numbness and pain in the left lower extremity, diagnosed 
as sciatica, was not present during service, an organic 
disease of the nervous system was not manifest to any degree 
within one year after service, and any current neurological 
disability is not attributable to any event, injury or 
disease during service.

4.  Degenerative disc disease of the lumbosacral spine was 
not present during service, arthritis was not manifest to any 
degree within one year after service, and any current 
degenerative disc disease of the lumbosacral spine is not 
attributable to any event, injury or disease during service.

5.  Diverticular disease with adenomatous polyps was not 
present during service, tumors were not manifest to any 
degree within one year after service, and any current 
diverticular disease with adenomatous polyps is not 
attributable to any event, injury or disease during service.

6.  A skin condition, claimed as cysts, rashes, and lumps 
under the skin, and diagnosed as matted telangiectasis, was 
not present during service, and any current skin condition is 
not attributable to any event, injury or disease during 
service.





CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for hypertension, to include as due to exposure to 
Agent Orange, are not met, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

2.  The criteria for establishing entitlement to service 
connection for numbness and pain in the left lower extremity, 
to include as due to exposure to Agent Orange, are not met, 
and an organic disease of the nervous system may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).

3.  The criteria for establishing entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine, to include as due to exposure to Agent Orange, are not 
met, and arthritis may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

4.  The criteria for establishing entitlement to service 
connection for diverticular disease with adenomatous polyps, 
to include as due to exposure to Agent Orange, are not met, 
and tumors may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

5.  The criteria for establishing entitlement to service 
connection for a skin condition, claimed as cysts, rashes, 
and lumps under the skin, to include as due to exposure to 
Agent Orange, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that he has numerous 
disabilities, to include hypertension, left lower extremity 
numbness and pain, degenerative disc disease of the 
lumbosacral spine, diverticular disease with adenomatous 
polyps, and a skin condition, and that these disabilities are 
related to service.  In the alternative, the Veteran asserts 
that these disabilities are due to exposure to Agent Orange.

Service Connection and Agent Orange 

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that a veteran was not 
exposed to any such agent during that service.  See also 38 
C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases, including acute 
and subacute peripheral neuropathy, and certain types of 
cancers, may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  Thus, service 
connection may be presumed for residuals of Agent Orange 
exposure by showing two elements.  First, the Veteran must 
show that he served in the Republic of Vietnam during the 
Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the Veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).

Even if the Veteran is not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that a veteran was not 
precluded under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act from establishing service 
connection with proof of direct actual causation).  However, 
where the issue involves a question of medical causation, 
competent evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

With respect to the claim that the Veteran in this case has 
disabilities which are due to Agent Orange exposure in 
service, the Board notes that the Veteran's DD-214 Form 
showed that he had active service in the Republic of Vietnam 
from May 1969 to July 1970.  Therefore, exposure to Agent 
Orange may be presumed.

The Veteran must also show that he is diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish presumptive service connection based on exposure to 
Agent Orange.  It is important to note that the diseases 
listed at 38 C.F.R. § 3.309(e) are based on findings provided 
from scientific data furnished by the National Academy of 
Sciences (NAS).  The NAS conducts studies to "summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam Era and each disease suspected 
to be associated with such exposure."  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  Reports from NAS are submitted at 
two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 38 
U.S.C.A. § 1116 and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of 
diseases shown to be associated with exposure to herbicides.

The latest update was published in 2007.  Hypertension, left 
lower extremity numbness and pain, DDD of the lumbosacral 
spine, diverticular disease with adenomatous polyps, and a 
skin condition, diagnosed as matted telangiectasis, are not 
diseases found to have a scientific relationship such that it 
can be presumed that exposure to herbicides used in Vietnam 
during the Vietnam Era is a cause of the diseases.  See 72 
Fed. Reg. 32,395-32,407 (June 12, 2007).  Thus, the Veteran 
is not entitled to service connection based on the regulatory 
presumptions outlined in 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.309(e).

Direct and Presumptive Service Connection

While the Veteran is unable to satisfy the requirements 
discussed above to be entitled to the regulatory presumption 
of service connection for hypertension, left lower extremity 
numbness and pain, DDD of the lumbosacral spine, diverticular 
disease with adenomatous polyps, and a skin condition as a 
result of exposure to Agent Orange, the Board is required to 
evaluate the Veteran's claims on direct and presumptive bases 
as well.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If 
chronic disorders such as arthritis, hypertension, tumors, or 
an organic disease of the nervous system are manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).
  
According to 38 C.F.R. § 3.309(e), service connection for 
acute or subacute peripheral neuropathy may also be granted 
on a presumptive basis if it was present to a degree of 10 
percent within one year after the last date on which the 
Veteran was exposed to an herbicide agent during active 
military service.  An explanatory note states that the terms 
acute and subacute peripheral neuropathy mean transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Id.  

However, evidence of a diagnosis of or treatment for acute or 
subacute peripheral neuropathy is not shown in this case, nor 
does the evidence reflect that such a condition was present 
to a degree of 10 percent within one year after the last date 
on which the Veteran was exposed to an herbicide agent during 
active military service.  Thus, the Veteran is not entitled 
to presumptive service connection for acute or subacute 
peripheral neuropathy in this case.   

Factual Background and Analysis

Service treatment records (STRs) associated with the claims 
file are negative for a diagnosis of or treatment for 
hypertension, left lower extremity numbness and pain, DDD of 
the lumbosacral spine, diverticular disease with adenomatous 
polyps, or a skin condition.  There is also no evidence of 
arthritis, hypertension, tumors, or an organic disease of the 
nervous system within one year after discharge from service.

The first pertinent post-service evidence of record is dated 
March 1985.  The Veteran was afforded a VA Compensation and 
Pension (C&P) examination at that time.  He reported having 
"spots on his trunk" since 1981, among other conditions.  
The impression was matted telangiectasis, probably essential, 
doubt Osler-Weber-Redu [syndrome].

The Veteran sought care at a VA medical facility in February 
2001 with subjective complaints of left lower back pain 
radiating down the leg.  The Veteran also reported having 
numbness in his left toe.  The Veteran returned for follow-up 
care approximately two days later.  The impression was 
uncontrolled hypertension and chronic back pain, among other 
conditions.

Approximately one month later, in March 2001, the Veteran 
returned to VA for additional care.  The examiner noted that 
the Veteran had a history of DDD and hypertension.  A skin 
biopsy from the Veteran's left arm was negative.  Two weeks 
later, the Veteran reported subjective complaints of chronic 
low back pain and left toe numbness, among other conditions.   
The Veteran stated that the onset of the numbness was 
approximately one year prior to this episode of care.  The 
impression was hypertension and chronic back pain.  

The Veteran underwent a barium enema with air contrast at a 
VA medical facility in April 2001.  The impression was 
diverticulosis of the colon.  He sought additional VA care 
that same month for "achy pain" in his left leg.  The 
Veteran's past medical history was significant for 
hypertension, diverticular disease, and left toe numbness.  
X-rays of the Veteran's left tibia and fibula were normal.  
The impression was left leg pain.     

In July 2001, the Veteran participated in the Agent Orange 
Registry Program.  The Veteran reported having numbness in 
his left toe and "spots" on his chest and back at the time 
of the examination.  He also complained of high blood 
pressure and back pain.  Upon physical examination, the 
examiner found the Veteran to have a sensory deficit in the 
left foot.  The impression was hypertension and low back 
pain.  That same month, the Veteran reported to a VA medical 
facility and expressed subjective complaints of continued 
pain in the left lumbar area with left leg, foot, and toe 
numbness.  The impression was lumbar degenerative disease.  

The Veteran underwent a colonoscopy at a VA medical facility 
in December 2001.  The impression was adenomatous polyps.  

The Veteran presented to a VA medical facility in March 2002 
for a routine follow-up examination and medication refill.  
He reported a past medical history significant for 
hypertension and degenerative joint disease (DJD).  The 
Veteran denied any complaints at the time of the examination.  
The impression was controlled hypertension and DJD.

The Veteran underwent a preoperative history and physical 
examination in October 2005 prior to a colonoscopy at a VA 
medical facility.  The impression was status-post polypectomy 
for adenomatous polyps, diverticulosis of the colon, obesity, 
degenerative arthritis of the spine, gout, and benign 
prostatic hypertrophy.  Results of the November 2005 
colonoscopy were interpreted to show benign colon polyps, 
diverticulosis of the sigmoid colon, and angiodysplasia of 
the cecum.

The Veteran was afforded a VA C&P spine examination in April 
2007.  The examiner reviewed the claims file and noted that 
the onset of the Veteran's low back pain with sciatic 
symptoms was sometime in the late 1990s.  The Veteran 
reported subjective symptoms of paresthesias, pain in the 
lumbosacral area, and fatigue.  Diagnostic imaging studies 
revealed evidence of disc space narrowing at L5-S1 with 
anterior spurring of the endplates at L2-L5.  These results 
were found to be consistent with "arthritic changes."  The 
impression was DDD at L5-S1 with spinal arthritic changes as 
well as left sciatic symptoms.  

The examiner further indicated that neither the Veteran's low 
back disability nor sciatica symptoms were related to 
herbicide exposure.  In support of this contention, the 
examiner stated that the onset of the Veteran's chronic low 
back disability and sciatica was over 20 years after 
discharge from service.  Furthermore, the examiner indicated 
that the Veteran's sciatica was "almost certainly" related 
to the disc problem at L5-S1 and a result of mechanical 
problems caused by the DDD.  The examiner also concluded that 
the Veteran's low back disability was "age-related."   

That same month, the Veteran was afforded a series of other 
VA C&P examinations that were conducted by the same examiner.  
In a VA C&P skin examination, the Veteran reported a past 
medical history significant for recurrent matted 
telangiectasis which purportedly began while stationed in 
Vietnam.  Upon physical examination, the examiner observed 
non-pruritic telangiectasis on the Veteran's trunk and back 
as well as "a few small hemangiomas."  The impression was 
"mat telangiectasis of the trunk, chronic, of no real 
clinical significance."  The examiner concluded that there 
was no link between the Veteran's skin condition and exposure 
to herbicides.  Notably, the examiner observed that the 
Veteran's chronic rash was first noted in 1985, but that the 
skin condition was not the type of dermatitis found to be 
associated with herbicide exposure.  On the contrary, the 
examiner indicated that telangiectasis was "simply 
developmental," or associated with men who had liver 
disease. 

The examiner conducted a VA C&P intestines examination in 
April 2007 as well.  The examiner noted that the onset of the 
Veteran's diverticulosis was 2002 after he was treated for 
rectal bleeding and benign adenomatous polyps.  The examiner 
also noted that the Veteran's last colonoscopy was conducted 
in November 2005, the results of which were negative except 
for benign polyps and diverticulae.  The impression was 
adenomatous polyps of the colon with diverticulae.

The examiner further opined that neither the Veteran's 
diverticulosis nor the adenomatous colon polyps were related 
to herbicide exposure.  In support of this contention, the 
examiner noted that there was no diagnosis of or treatment 
for these conditions within one year after service and that 
they were not be related to herbicide exposure "by any 
stretch of the imagination . . . especially 35+ years after 
exposure."  Rather, the examiner noted that the adenomatous 
colon polyps were "familial in nature" and that both of the 
conditions were "common amongst the general 50+ 
population."  

The Veteran was also afforded a VA C&P hypertension 
examination that same month.  The examiner noted that the 
onset of the Veteran's hypertension was 2001 and that he was 
placed on medications shortly thereafter to control the 
hypertension.  No evidence of hypertensive heart disease was 
found on examination and the impression was essential 
hypertension.  The examiner also indicated that while there 
was one instance of an elevated blood pressure reading in 
service, there was no diagnosis of or treatment for 
hypertension in service.  In addition, the examiner noted 
that there was "no link whatsoever  between [hypertension] 
and dioxin exposure recorded in medical literature."           

The same VA examiner who conducted the April 2007 VA 
examinations in this case provided an addendum in August 2008 
in which he provided additional commentary about the claimed 
link between the Veteran's aforementioned disabilities and 
his period of active service.  Specifically, the examiner 
found that the Veteran's currently diagnosed disabilities 
were not related to his period of active service.

In particular, the examiner noted that there was no evidence 
of hypertension, left lower extremity numbness, "colon 
problems," or a skin condition before, during, or within one 
year after discharge from active service.  Accordingly, the 
examiner concluded that there was no link between these 
disabilities and the Veteran's period of active service, 
particularly where, as here, the disabilities were not 
diagnosed until many years after discharge from service.   

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  The Veteran's STRs were completely 
negative for any diagnosis of or treatment for hypertension, 
left lower extremity numbness and pain, DDD of the 
lumbosacral spine, diverticular disease with adenomatous 
polyps, or a skin condition, and there was no evidence of 
hypertension, arthritis, tumors, or an organic disease of the 
nervous system within one year after separation from service.  
   
The first pertinent post-service treatment record showing 
treatment for the abovementioned disabilities is dated 
approximately fifteen years or longer after separation from 
service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2003).  In this case, the lapse of at least 
fifteen years between service and the first evidence of these 
chronic disabilities is evidence against the Veteran's 
claims.  Furthermore, although the Veteran had diagnosed 
hypertension, left-sided sciatica, DDD of the lumbosacral 
spine, diverticular disease with adenomatous polyps, and 
matted telangiectasis, there is no competent, probative 
medical evidence of record linking these disabilities to the 
Veteran's period of active service on a direct basis.  

On the contrary, the VA examiner indicated in the April 2007 
examination report and August 2008 addendum that none of the 
Veteran's currently diagnosed disabilities were related to 
service or due to exposure to Agent Orange, especially given 
the significant lapse of time between discharge from service 
and onset of the disabilities.  Moreover, the examiner noted 
that the Veteran's lumbar spine DDD was age-related, while 
the left-sided sciatica was "almost certainly" due to the 
DDD.  On the other hand, the examiner described the Veteran's 
skin condition as "simply developmental" in the absence of 
a liver disorder, and acknowledged a familial component to 
the Veteran's diverticulosis and benign adenomatous polyps.  
Thus, the Board finds the April 2007 and August 2008 VA 
examination reports to be highly probative evidence on the 
issue of service connection, particularly where, as here, the 
examiner thoroughly reviewed the claims file and provided an 
opinion and supporting rationale based on his experience and 
professional expertise.

The Board is aware that the Veteran has submitted statements 
during the pendency of this claim expressing his opinion that 
his currently diagnosed hypertension, left lower extremity 
numbness and pain, DDD of the lumbosacral spine, diverticular 
disease with adenomatous polyps, and skin condition were 
related to service.  

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a 
layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the Veteran is capable of 
observing symptoms related to these conditions, if any, but 
he is not competent (i.e., professionally qualified) to offer 
an opinion as to the cause of these conditions.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran's STRs were 
negative for a diagnosis of or treatment for hypertension, 
left lower extremity numbness and pain, DDD of the 
lumbosacral spine, diverticular disease with adenomatous 
polyps, or a skin condition.  There was also no evidence of 
hypertension, arthritis, tumors, or an organic disease of the 
nervous system within one year after discharge from service.  
Furthermore, there is no evidence of continuity of symptoms 
after service until at least March 1985 or later, nor is 
there any competent, probative evidence linking these 
disabilities to service.  Consequently, the Board finds that 
the Veteran failed to establish continuity of symptomatology 
in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's hypertension, left lower 
extremity numbness and pain, DDD of the lumbosacral spine, 
diverticular disease with adenomatous polyps, and skin 
condition to service on a direct basis would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  As previously stated, entitlement to 
direct service connection requires a finding that there is a 
current disability that has a relationship to an in-service 
injury or disease.  

In this case, there is competent medical evidence showing 
hypertension, left-sided sciatica, DDD of the lumbosacral 
spine, diverticular disease with adenomatous polyps, and 
matted telangiectasis, but there is no competent, probative 
medical evidence to link these disabilities, which occurred 
many years after discharge from service, to the Veteran's 
period of active service.  There is also no evidence of 
hypertension, arthritis, tumors, or an organic disease of the 
nervous system within one year after discharge from service, 
nor are hypertension, left-sided sciatica, DDD of the 
lumbosacral spine, diverticular disease with adenomatous 
polyps, and matted telangiectasis diseases associated with 
exposure to Agent Orange under 38 C.F.R. § 3.309(e).  
 
Thus, the Veteran is not entitled to service connection for 
hypertension, left lower extremity numbness and pain, DDD of 
the lumbosacral spine, diverticular disease with adenomatous 
polyps, or a skin condition on direct or presumptive bases 
and the claims must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in March and November 2002 that fully 
addressed the notice elements and were sent prior to the 
initial AOJ decision in this matter.  These letters informed 
the Veteran of what evidence was required to substantiate the 
service connection claims and of the Veteran's and VA's 
respective duties for obtaining evidence. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, and he was 
provided with notice, in January and March 2007 and July 
2008, of the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal.  The Veteran's claims were subsequently 
readjudicated following this notice by way of a supplemental 
statement of the case issued in March 2009.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded VA 
examinations in connection with this case.  Accordingly, the 
Board finds that VA has complied, to the extent required, 
with the duty-to- assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e). 
      

ORDER

Service connection for hypertension, to include as due to 
exposure to Agent Orange, is denied.

Service connection for numbness and pain in the left lower 
extremity, diagnosed as sciatica, to include as due to 
exposure to Agent Orange, is denied.

Service connection for degenerative disc disease of the 
lumbosacral spine, to include as due to exposure to Agent 
Orange, is denied.

Service connection for diverticular disease with adenomatous 
polyps, to include as due to exposure to Agent Orange, is 
denied.

Service connection for skin problems, claimed as cysts, 
rashes, and lumps under the skin, and diagnosed as matted 
telangiectasis, to include as due to exposure to Agent 
Orange, is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


